DETAILED ACTION
Claim(s) 1-4, 6-16, 18-20, 24, 26, 28, 30-33 have been examined are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments

Claim Rejections - 35 USC § 103
	Applicants arguments made with respect to the rejection(s) of claim(s) 1, 9, 24, and 26 under 35 USC 103 as being unpatentable under MOTOROLA in view of KNAPPE has been considered and is not persuasive. Applicants arguments focus on the limitations of claim 1, and in particular the emphasized, 

”1. A method, comprising: receiving a first group of packets representing a first video frame, the first group of packets associated with the first grouping information and information indicating a maximum number of packets of the first group that can be dropped…determining, based on determining that the packets of the first group and the packets of the second group exceed the capability, to drop at least one of the packets of the first group and at least one of the packets of the second group such that the maximum number of packets of the first group that can be dropped is not exceeded”
Applicants apparently argue [Remarks, Page(s) 9-10] that KNAPPE teaches dropping a maximum number of packets and is silent on dropping a maximum number packets of a first group.

    PNG
    media_image1.png
    329
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    72
    786
    media_image2.png
    Greyscale

In response to said arguments it is noted while [Knappe, Col. 8 Line 58 - Col. 9, Line 16 ] does explicitly state that the maximum amount of a higher priority stream of packets has been dropped, it can be inferred from reaching a maximum number of packet drops of the stream in general and deciding to drop the packets of the lower priority stream (as opposed to the higher priority stream) that a maximum number of packets drops for the higher priority stream was reached. Therefore, the argument that the prior art of record fails to render obvious claim 1 is not persuasive.
	Applicants arguments made in respect of the rejections of claim(s) 13 and 28 under 35 USC 103 as being unpatentable under HIDAKA in view of WANG in view of Shibutani in view of KAROL has been considered and is persuasive. Accordingly, the rejection(s) of claim 13 and all claims which depend on claim 13 under 35 USC 103 are withdrawn.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 9, 24, and 26,is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Knappe (US Patent No. 6,922,396)

In regards to claim 1, Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) a method, comprising:
 	receiving a first group of packets (either of I-frame, P-frame, or B-frame [Par. 59]) representing at first video frame  I-frame, P-frame, or B-frame), the first group having first associated grouping information ([Par. 59]frame type) and ([Par. 51 – Par. 52] A threshold such as a determined number of data segments that need to be transmitted for each frame type);
 	receiving a second group of packets representing a second video frame(another frame of either I-frame, P-frame, or B-frame [Par. 59]); and
determining that the packets of the first group and the packets of the second group of packets exceed a capability; and
  	determining, based on determining that the packets of the first group and the packets of the second group exceed the capability, to drop at least some of the packets of the second group ( [Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”, [Par. 52] “When the processor 506 identifies the frame type of the received segment, the processor 506 either drops the data segment or sends the data segment to the re-packetizer 508 to for re-packetizing. The decision to drop the packet is based on the determined number of data segments to be transmitted for each frame.”).
 	Motorola differs from claim 1 in that Motorola is silent on the first group having information indicating a maximum number of packets of the first group that can be dropped and a feature to drop at least one of the packets of the first group and at least one of the packets of the second group such that the maximum number of packets of the first group that can be dropped is not exceeded. Despite these differences similar features have been seen in other prior art involving mitigating bandwidth constraints. Knappe (US Patent No. 6,922,396)  [Column 8, Line 58 – Col. 9, Col. 16] discloses dropping some of a packets of a second group (lower priority data stream) such that the maximum number of packets of the first group (higher priority data stream) that can be dropped is not exceeded. Knappe also teaches where the first group has information that indicates a maximum number of packets of the first group that can be dropped, priority indicator in the packet.
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the process for mitigating bandwidth constraints seen in Motorola by   configuring the first group having information indicating a maximum number of packets of the first group that can be dropped and determining, based on determining that the packets of the first group and the packets of the second group exceed the capability information indicating a maximum number of packets of the first group that can be dropped and a feature to drop at least one of the packets of the first group and at least one of the packets of the second group such that the maximum number of packets of the first group that can be dropped is not exceeded as similarly seen in Knappe in order to provide a benefit of prioritized communication of the packet data.

 	In regards to claim 24, Motorola discloses the method of claim 1 wherein the capability is a bandwidth capability or delivery capability ([Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”,). 

 	In regards to claim 26, Motorola discloses the method of claim 9 wherein the capability is a bandwidth capability or delivery capability ([Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”,). 

In regards to claim 9, Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) a method, comprising:
 	receiving a first group of packets (either of I-frame, P-frame, or B-frame [Par. 59]) representing at first video frame  I-frame, P-frame, or B-frame), the first group having first associated grouping information ([Par. 59]frame type) and ([Par. 51 – Par. 52] A threshold such as a determined number of data segments that need to be transmitted for each frame type);
	storing the first grouping information (“[0060]…the state variable that stores the current frame state is set to I-frame…”);
 	receiving a second group of packets representing a second video frame, the second group of packets associated with the second grouping information(another frame of either I-frame, P-frame, or B-frame [Par. 59])
	storing the second grouping information(“[0061]…the state variable that stores the current frame state is set to P-frame…”);
determining that the packets of the first group and the packets of the second group of packets exceed a capability; and
  	determining, based on determining that the packets of the first group and the packets of the second group exceed the capability, ( [Par. 50]”After the receiver 504 receives the GoP, the processor 506 determines the number of data segments to be transmitted for each frame type in the communication network based on one or more defined parameters. As already explained in conjunction with FIG.2 the predefined parameters can be, for example, an available bandwidth….”, [Par. 52] “When the processor 506 identifies the frame type of the received segment, the processor 506 either drops the data segment or sends the data segment to the re-packetizer 508 to for re-packetizing. The decision to drop the packet is based on the determined number of data segments to be transmitted for each frame.”).
 	Motorola differs from claim 9 in that Motorola is silent on the first group having information indicating a maximum number of packets of the first group that can be dropped and a feature for determining based on determining that the packets of the first group and the packets of the second group exceed a capability, to drop more than the maximum number of packets of the first group that can be dropped.
Despite these differences similar features have been seen in other prior art involving mitigating bandwidth constraints. Knappe (US Patent No. 6,922,396)  [Column 8, Line 58 – Col. 9, Col. 16] discloses dropping more than a maximum number of packets of a first group (lower priority data stream) that can be dropped based on determining that the packets of the first group and the second group exceed a capability, indicated via congestion. Knappe also teaches where the first group has information that indicates a maximum number of packets of the first group that can be dropped, priority indicator in the packet.
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the process for mitigating bandwidth constraints seen in Motorola by   configuring the first group having information indicating a maximum number of packets of the first group that can be dropped and determining based on determining that the packets of the first group and the packets of the second group exceed a capability, to drop more than the maximum number of packets of the first group that can be dropped, as similarly seen in Knappe in order to provide a benefit of prioritized communication of the packet data.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Knappe (US Patent No. 6,922,396) in view of VIVEKANANDAN (EP 3343833 A1).

 	In regards to claim 2, Motorola is silent on the method of claim 1, wherein determining to drop packets associated with the second group in order to meet the first threshold for delivery of packets associated with the first group comprises determining to drop all packets associated with the second group.
	Despite these differences similar features have been seen in other prior art involving the scheduling of network traffic. VIVEKANANDAN (EP 3343833 A1) for example discloses a feature in the [Abstract] for the scheduling of network traffic wherein determining to drop packets associated with a second group, lower priority flows, in order to meet first threshold for delivery of packets associated with a first group, higher priority flows, comprises determining to drop all packets associated with the second group, by replacing low priority flows with higher priority flows.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola in view of Knappe (US Patent No. 6,922,396) in view of Khan (USPGPub No. 2003/0119556).

 	In regards to claim 10, Motorola is silent on the method of claim 9, further comprising:
 	receiving, from the sender, retransmitted representing the first video frame. Despite these differences similar features have been seen in other prior art involving the handling packet drops. Khan for example discloses in [Par. 7] where responsive to a packet drop, a sender retransmits a packet increasing the reliability of packet transmission (“the lower priority queues. One method of preventing excessive latency periods is to drop packets from the sub-queues after a predetermined time period has elapsed. In this case, the dropped packet would be retransmitted.”).
	Thus based upon the findings of Khan (USPGPub No. 2003/0119556) it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the feature involving packet dropping of Motorola to perform in the event of a packet drop a step of, receiving, from the sender, retransmitted representing the first video frame, in order to provide reliable packet transmission. 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola in view of Knappe (US Patent No. 6,922,396) in view of Zavalkovsky(US Patent No. 6,822,940).

In regards to claim 11, Motorola is silent on the method of claim 9, wherein the first group of packets is further associated with instructions to be performed if the maximum number of packets of the first group that can be dropped is exceeded.
Despite these differences similar features have been seen in other prior art features for dropped packets/frames. Zavalkovsky for example discloses where a first group of packets is further associated with instructions to be performed if the maximum number of pockets of the first group that can be dropped is exceeded ([Col. 13, Line(s) 32-40] see where it recites, “ Conversely, if the dropped packet threshold has been exceeded, then an interface is overloaded and one or more flows are reassigned to different service levels to relieve the overload condition. As shown at block 514, one or more flows associated with the particular service level are reassigned to a new service level. For example, as depicted in resource mapping 422 and 424 of FIG. 4B, packets of flows associated with the HTTP service are given updated DSCP values”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the packet dropping feature of Motorola to arrive at wherein the first group of packets is further associated with instructions to be performed if the maximum number of packets of the first group that can be dropped is exceeded, in order to provide the ability to relieve an overload condition, indicated by the packet dropping condition.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motorola in view of Knappe (US Patent No. 6,922,396) in view of Cuffaro (USPGPub No. 2004/0001436).

	In regards to claim 12, Motorola is silent on the method of claim 9, further comprising: sending a notification that a maximum number of packets of the first group that can be dropped has been exceeded. Despite these differences similar features have been seen in other prior art involving the scheduling of traffic. Cuffaro for example in [Par. 17] discloses a feature where a notification, block discard notification, is sent to a sender of data, CNRC. The block discard notification, can provide notification that a maximum number of packets that can be dropped has been exceeded, 10 out of 100 received blocks are discarded. This enables the sender, the CNRC, to take congestion relieving measures [Par. 21].
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the traffic scheduling feature of Motorola, sending a notification that a maximum number of packets of the first group that can be dropped has been exceeded, as similarly seen in Cuffaro in order to provide a benefit of congestion relieving measures.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Knappe (US Patent No. 6,922,396) in view of Zhang (USPGPub No. 2010/0323746)

 	In regards to claim 6, Motorola is silent on the method of claim 1, wherein the first associated grouping information comprises a first threshold of delivery of packets of data associated with the first group and instructions to be performed if the first threshold for delivery is exceeded.
 	Despite these differences similar features have been seen in prior art involving the scheduling of network traffic. Zhang for example discloses in [Par. 63- Par. 67], a feature where a first threshold of delivery of packets of data associated with a first group, error rate higher than discarding threshold Thrn-1, and instructions to be performed if the first threshold for delivery is exceeded, discarding N-1, TPC commands.
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scheduling feature of Motorola, by applying the scheduling feature of Zhang to the first group of packets of Motorola, in order to provide a benefit of meeting a threshold error rate, thus improving reliability.

 	In regards to claim 7, Motorola is silent on the method of claim 6, wherein the instructions comprise an instruction to drop packets of data associated with the first group
	Despite these differences similar features have been seen in prior art involving the scheduling of network traffic. Zhang for example discloses in [Par. 63- Par. 67], a feature where a first threshold of delivery of packets of data associated with a first group, error rate higher than discarding threshold Thrn-1, and instructions to be performed if the first threshold for delivery is exceeded, discarding N-1, TPC commands.
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scheduling feature of Motorola, by applying the scheduling feature of Zhang to the first group of packets of Motorola, in order to provide a benefit of meeting a threshold error rate, thus improving reliability.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Motorola (WO 2010/068600 A2 cited in IDS 12/01/2017) in view of Knappe (US Patent No. 6,922,396) in view of Zhang in view of Cuffaro (USPGPub No. 2004/0001436).

 	In regards to claim 8, Motorola is silent on the method of claim 6, wherein the instructions to be performed sending a notification to at least one sender of group of packets of data associated with the first group or a receiver of the first group of packets	.
Despite these differences similar features have been seen in other prior art involving the scheduling of traffic. Cuffaro for example in [Par. 17] discloses a feature where a notification, block discard notification, is sent to a sender of data, CNRC. The block discard notification, can provide notification that a first threshold has been exceeded, 10 out of 100 received blocks are discarded. This enables the sender, the CNRC, to take congestion relieving measures [Par. 21].
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the traffic scheduling feature of Motorola, wherein the instructions to be performed sending a notification to at least one sender of group of packets of data associated with the first group or a receiver of the first group of packets, as similarly seen in Cuffaro in order to provide a benefit of congestion relieving measures.

Allowable Subject Matter
Claim(s) 13, 15, 16, 18-20, 28 and 30 are allowed.
Claim(s) 3-4, 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476